Per Curiam.
The preceding sentence, though erroneous, was not void. On the contrary, it was in full force, till it was reversed, and *260would protect the officer from an action of trespass for false imprisonment. Having been thus in force, it expired, for all legal purposes, at the time of its reversal, and the period of the•subsequent one which was dependent on it, began to run. The confinement which the prisoner has undergone, therefore, is referrible to the prior sentence, and not to the succeeding one, which taking effect from the termination of the former, is yet in force.
Prisoner remanded.